DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 5/25/2021 which was in response to the office action mailed on 4/2/2021 (hereinafter the prior office action).
Claim(s) 26-45 is/are pending. 
Claim(s) 1-25 is/are cancelled.
Claim(s) 26-45 is/are new.
Claim(s) 26 and 36 is/are independent.
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.

Response to Arguments
Applicant’s arguments, filed on 5/25/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on newly cited reference(s) follow.

The arguments are moot because Applicant canceled all previous claims 1-25 and added new claims 26-45 with limitations that have been taught by new prior art of Scorcioni and Whitebook as outlined below.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 31 and 41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 31 and 41 recite(s) the terms “the first rate”. There is insufficient antecedent basis for this limitation in the claim(s). For examining purposes, the term is being interpreted as “a first rate”.

Claim(s) 31 and 41 recite(s) the terms “the second rate”. There is insufficient antecedent basis for this limitation in the claim(s). For examining purposes, the term is being interpreted as “a second rate”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-34 and 36-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scorcioni (U.S. Pub. No. 2016/0136385) (hereinafter “Scorcioni”).


Regarding claim 26, Scorcioni teaches a method for operating a heating, ventilation, and air conditioning (HVAC) system configured to provide conditioned air to an indoor environment of a building, (Para. 67 - - home, i.e. building, HVAC system is operated; Para. 26 - - sleep, i.e. indoor, environment is thermally conditioned)

the method comprising: controlling the HVAC system to move the conditioned air to a setpoint temperature; (Fig. 6A-6D - - HVAC system is controlled to move conditioned air to setpoint temperature as determined by the y-axis of the thermal-comfort profiles)

(Fig. 7 - - user presence is determined, where sleep onset event is determined based on user occupancy/motion as per claim 28; Para. 103 - - sleep cycle is determined using user schedule as per claim 29)

and in response to the sleep onset event, accessing a sleep profile of setpoint temperature as a function of time over a time period that includes a target sleep period, (Fig. 7 - - in response to determining user sleep state, system is operated in sleeping mode by accessing sleep profile as in Fig. 6A-6D; Fig. 6A-6D - - setpoint temperature, i.e. y-axis, is accessed as a function of time, i.e. x-axis, over a time period that includes a target sleep period, for example, sleep cycle 50)

the setpoint temperature in the sleep profile decreasing from a base setpoint temperature to a lower setpoint temperature that is sustained within the target sleep period, (Fig. 6A-6D - - setpoint temperature is lowered from a base setpoint temperature during the target sleep period, for example, sleep cycle 50)

and increasing from the lower setpoint temperature back to the base setpoint temperature; (Fig. 6A-6D - - setpoint temperature is increased back to the base setpoint temperature)

and executing the sleep profile according to which the setpoint temperature is adjusted over the time period. (Para. 32 - - heating and cooling is performed following the thermal-comfort profile of Fig. 6A-6D)




Regarding claim 27, Scorcioni further teaches wherein detecting the sleep onset event includes: receiving one or more environmental conditions of the indoor environment from one or more sensors; (Para. 94 - - sensors are used to detect environmental conditions of the indoor environment)

and detecting the sleep onset event from the one or more environmental conditions. (Fig. 7 - - user presence is determined, where sleep onset event is determined based on user occupancy/motion)



Regarding claim 28, Scorcioni further teaches wherein the one or more environmental conditions include at least one of motion, occupancy or carbon dioxide level in the indoor environment. (Para. 94 - - sensors are used to detect user presence/occupancy and motion)



Regarding claim 29, Scorcioni further teaches wherein the sleep onset event is detected from a predetermined sleep schedule. (Para. 103 - - sleep cycle is determined using user schedule)



Regarding claim 30, Scorcioni further teaches wherein accessing the sleep profile includes accessing the sleep profile in which decrease of the setpoint temperature from the base setpoint temperature is initiated before the target sleep period, (Fig. 6C-6D - - decrease of setpoint temperature from base setpoint temperature in thermal-comfort profile is initiated before target sleep period 50)

and in which increase of the setpoint temperature from the lower setpoint temperature is initiated during the target sleep period. (Fig. 6C-6D - - increase of setpoint temperature from lower setpoint temperature in thermal-comfort profile is initiated during target sleep period 50)



Regarding claim 31, Scorcioni further teaches wherein the decrease of the setpoint temperature accelerates from the first rate to the second rate before the target sleep period begins. (Fig. 6D - - decrease of setpoint temperature accelerates from first rate to second rate before target sleep period 50 in thermal-comfort profile 56)



Regarding claim 32, Scorcioni further teaches wherein accessing the sleep profile includes accessing the sleep profile in which decrease of the setpoint temperature from the base setpoint temperature occurs at a first rate for a time, and then accelerates to a higher, second rate until the setpoint temperature reaches the lower setpoint temperature. (Fig. 6D - - decrease of setpoint temperature accelerates from first rate to second rate before target sleep period 50 in thermal-comfort profile 56)



Regarding claim 33, Scorcioni further teaches wherein accessing the sleep profile includes accessing the sleep profile in which increase of the setpoint temperature from the lower setpoint temperature occurs at a first rate for a time, and then accelerates to a higher, second rate until the setpoint temperature is back to the base setpoint temperature. (Fig. 6B-6C - - increase of setpoint temperature accelerates from first rate to second rate until setpoint temperature is back to base setpoint temperature in thermal-comfort profiles 53 and 54)



Regarding claim 34, Scorcioni further teaches wherein the increase of the setpoint temperature accelerates from the first rate to the second rate at an end of the target sleep period. (Fig. 6B-6C - - increase of setpoint temperature accelerates from first rate to second rate until setpoint temperature is back to base setpoint temperature at an end of target sleep period 50 in thermal-comfort profiles 53 and 54)



Regarding claim 36, Scorcioni teaches a controller for a heating, ventilation, and air conditioning (HVAC) system configured to provide conditioned air to an indoor environment of a building, (Para. 67 - - home, i.e. building, HVAC system is operated; Para. 26 - - sleep, i.e. indoor, environment is thermally conditioned)

the controller comprising: a memory configured to store instructions; and a processor configured to access the memory and execute the instructions (Fig. 2 - - processor 510 accesses memory 520 to execute instructions stored in memory 520)

to cause the controller to at least: control the HVAC system to move the conditioned air to a setpoint temperature; (Fig. 6A-6D - - HVAC system is controlled to move conditioned air to setpoint temperature as determined by the y-axis of the thermal-comfort profiles)

detect a sleep onset event for an occupant of the building; (Fig. 7 - - user presence is determined, where sleep onset event is determined based on user occupancy/motion as per claim 28; Para. 103 - - sleep cycle is determined using user schedule as per claim 29)

and in response to the sleep onset event, access a sleep profile of setpoint temperature as a function of time over a time period that includes a target sleep period, (Fig. 7 - - in response to determining user sleep state, system is operated in sleeping mode by accessing sleep profile as in Fig. 6A-6D; Fig. 6A-6D - - setpoint temperature, i.e. y-axis, is accessed as a function of time, i.e. x-axis, over a time period that includes a target sleep period, for example, sleep cycle 50)

the setpoint temperature in the sleep profile decreasing from a base setpoint temperature to a lower setpoint temperature that is sustained within the target sleep period, (Fig. 6A-6D - - setpoint temperature is lowered from a base setpoint temperature during the target sleep period, for example, sleep cycle 50)

and increasing from the lower setpoint temperature back to the base setpoint temperature; (Fig. 6A-6D - - setpoint temperature is increased back to the base setpoint temperature)

and execute the sleep profile according to which the setpoint temperature is adjusted over the time period. (Para. 32 - - heating and cooling is performed following the thermal-comfort profile of Fig. 6A-6D)



Regarding claim 37, Scorcioni further teaches wherein the controller caused to detect the sleep onset event includes the controller caused to: receive one or more environmental conditions of the indoor environment from one or more sensors; (Para. 94 - - sensors are used to detect environmental conditions of the indoor environment)

 (Fig. 7 - - user presence is determined, where sleep onset event is determined based on user occupancy/motion)



Regarding claim 38, Scorcioni further teaches wherein the one or more environmental conditions include at least one of motion, occupancy or carbon dioxide level in the indoor environment. (Para. 94 - - sensors are used to detect user presence/occupancy and motion)



Regarding claim 39, Scorcioni further teaches wherein the controller is caused to detect the sleep onset event from a predetermined sleep schedule. (Para. 103 - - sleep cycle is determined using user schedule)



Regarding claim 40, Scorcioni further teaches wherein the controller caused to access the sleep profile includes the controller caused to access the sleep profile in which decrease of the setpoint temperature from the base setpoint temperature is initiated before the target sleep period, (Fig. 6C-6D - - decrease of setpoint temperature from base setpoint temperature in thermal-comfort profile is initiated before target sleep period 50)

and in which increase of the setpoint temperature from the lower setpoint temperature is initiated during the target sleep period. (Fig. 6C-6D - - increase of setpoint temperature from lower setpoint temperature in thermal-comfort profile is initiated during target sleep period 50)



Regarding claim 41, Scorcioni further teaches wherein the decrease of the setpoint temperature accelerates from the first rate to the second rate before the target sleep period begins. (Fig. 6D - - decrease of setpoint temperature accelerates from first rate to second rate before target sleep period 50 in thermal-comfort profile 56)



Regarding claim 42, Scorcioni further teaches wherein the controller caused to access the sleep profile includes the controller caused to access the sleep profile in which decrease of the setpoint temperature from the base setpoint temperature occurs at a first rate for a time, and then accelerates to a higher, second rate until the setpoint temperature reaches the lower setpoint temperature. (Fig. 6D - - decrease of setpoint temperature accelerates from first rate to second rate before target sleep period 50 in thermal-comfort profile 56)



Regarding claim 43, Scorcioni further teaches wherein the controller caused to access the sleep profile includes the controller caused to access the sleep profile in which increase of the setpoint temperature from the lower setpoint temperature occurs at a first rate for a time, and then accelerates to a higher, second rate until the setpoint temperature is back to the base setpoint temperature. (Fig. 6B-6C - - increase of setpoint temperature accelerates from first rate to second rate until setpoint temperature is back to base setpoint temperature in thermal-comfort profiles 53 and 54)



Regarding claim 44, Scorcioni further teaches wherein the increase of the setpoint temperature accelerates from the first rate to the second rate at an end of the target sleep period. (Fig. 6B-6C - - increase of setpoint temperature accelerates from first rate to second rate until setpoint temperature is back to base setpoint temperature at an end of target sleep period 50 in thermal-comfort profiles 53 and 54)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 35 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni (U.S. Pub. No. 2016/0136385) (hereinafter “Scorcioni”) in view of Whitebook et al. (U.S. Pat. No. 6,581,403) (hereinafter “Whitebook”).


Regarding claim 35, Scorcioni further teaches wherein accessing the sleep profile includes accessing the sleep profile in which increase or decrease of the setpoint temperature occurs (Fig. 6A-6D - - setpoint temperature is lowered from a base setpoint temperature during the target sleep period, for example, sleep cycle 50, and setpoint temperature is increased back to the base setpoint temperature)


But Scorcioni does not explicitly teach that increase or decrease of the setpoint temperature occurs at a rate of no more than 0.0250 Celsius per minute.

However, Whitebook teaches that increase or decrease of the setpoint temperature occurs at a rate of no more than 0.0250 Celsius per minute. (Col. 11 Lines 34-44 - - setpoint temperature is decreased at 0.8 degrees Celsius per hour, which is 0.0133 Celsius per minute, which is a rate no more than 0.0250 Celsius per minute)

Scorcioni and Whitebook are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling setpoint temperature to accommodate a user or occupant.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Scorcioni, by incorporating the above limitation(s) as taught by Whitebook.

One of ordinary skill in the art would have been motivated to do this modification in order to provide convenient temperature control for a patient in critical care, as suggested by Whitebook (Col. 1 Lines 33-49).



Regarding claim 45, Scorcioni further teaches wherein the controller caused to access the sleep profile includes the controller caused to access the sleep profile in which increase or decrease of the setpoint temperature occurs (Fig. 6A-6D - - setpoint temperature is lowered from a base setpoint temperature during the target sleep period, for example, sleep cycle 50, and setpoint temperature is increased back to the base setpoint temperature)

But Scorcioni does not explicitly teach that increase or decrease of the setpoint temperature occurs at a rate of no more than 0.0250 Celsius per minute.

However, Whitebook teaches that increase or decrease of the setpoint temperature occurs at a rate of no more than 0.0250 Celsius per minute. (Col. 11 Lines 34-44 - - setpoint temperature is decreased at 0.8 degrees Celsius per hour, which is 0.0133 Celsius per minute, which is a rate no more than 0.0250 Celsius per minute)

Scorcioni and Whitebook are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling setpoint temperature to accommodate a user or occupant.

Scorcioni, by incorporating the above limitation(s) as taught by Whitebook.

One of ordinary skill in the art would have been motivated to do this modification in order to provide convenient temperature control for a patient in critical care, as suggested by Whitebook (Col. 1 Lines 33-49).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119